Case 18-28709   Doc 44   Filed 05/10/19 Entered 05/10/19 22:41:41   Desc Imaged
                         Certificate of Notice Page 1 of 3
Case 18-28709            Doc 44     Filed 05/10/19 Entered 05/10/19 22:41:41     Desc Imaged
                                    Certificate of Notice Page 2 of 3




MICHAEL J. WATTON, ECF NOTIFICATION

MINDY SUE SKYLES, 964 SOUTHWEST DRIVE , TOOELE, UT 84074


                                                         /S/ Samantha Phillips

                                DESIGNATION OF PARTIES TO BE SERVED
CHAPTER 13 TRUSTEE - ECF NOTIFICATION
MINDY SUE SKYLES, 964 SOUTHWEST DRIVE , TOOELE, UT 84074

MICHAEL J. WATTON, ECF Notification




Order Continuing Confirmation
Case No. 1828709
          Case 18-28709            Doc 44       Filed 05/10/19 Entered 05/10/19 22:41:41                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                     District of Utah
In re:                                                                                                     Case No. 18-28709-RKM
Mindy Sue Skyles                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: ksh                          Page 1 of 1                          Date Rcvd: May 08, 2019
                                      Form ID: pdfor1                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 10, 2019.
db             +Mindy Sue Skyles,   964 Southwest Drive,   Tooele, UT 84074-2580

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 8, 2019 at the address(es) listed below:
              Brian J. Porter   on behalf of Creditor   US Bank Trust N.A., as Trustee of the Igloo Series III
               Trust brian@hwmlawfirm.com
              Lon Jenkins tr    ecfmail@ch13ut.org, lneebling@ch13ut.org
              Michael Watton    on behalf of Debtor Mindy Sue Skyles maloneymr67557@notify.bestcase.com
              Michael J. Reed   on behalf of Debtor Mindy Sue Skyles mreed@wattongroup.com,
               ahermann@wattongroup.com
              United States Trustee   USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 5
